Per Curiam.

A Referee has found that seven separate charges of misconduct have been sustained against respondent. These charges included a general practice of knowingly preparing and submitting to insurance carriers and defendants’ attorneys false bills of particulars, false repair bills, false medical and X-ray reports and false affidavits for the purpose of obtaining or increasing settlements of personal injury or property *354damage claims. The Referee properly found that respondent’s attempted explanation of his procedure was not credible. Our review of the extensive record convinces us that the evidence sustains the findings and report of the Referee.
The violation of rule 4-F of the Special Rules Regulating the Conduct of Attorneys in this court (now rule 4, subd. [6], eff. July 1, 1960) was also established. Respondent flagrantly ignored that rule in failing to retain and preserve in the files of personal injury or property damage cases all the pertinent papers and correspondence as to those claims for the requisite period of five years.
The record, therefore, demonstrably establishes respondent’s unfitness to continue as a member of the Bar. Respondent should be disbarred.
Botein, P. J., Breitel, Rabin, Valente and McNally, JJ., concur.
Respondent disbarred.